                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

RADIANCE ALUMINUM FENCE, INC.,

               Plaintiff/Counter-Defendant,                    Case Number 18-12605
v.                                                             Honorable David M. Lawson
                                                               Magistrate Judge R. Steven Whalen

MARQUIS METAL MATERIAL, INC.,

               Defendant/Counter-Plaintiff.
                                               /

 ORDER GRANTING IN PART DEFENDANT’S MOTION TO STRIKE PLAINTIFF’S
  EXPERT WITNESS, DENYING PLAINTIFF’S MOTION FOR LEAVE TO FILE A
   SECOND AMENDED COMPLAINT, AND DENYING PLAINTIFF’S MOTION
                  FOR A PRELIMINARY INJUNCTION

       This matter is before the Court on the defendant’s motion to strike the plaintiff’s expert

witness, the plaintiff’s motion for leave to file a second amended complaint, and the plaintiff’s

motion for a preliminary injunction. The Court reviewed the submissions of the parties and heard

oral argument on January 14, 2020. At the conclusion of the hearing, the Court announced from

the bench its decision to grant in part the defendant’s motion to strike the plaintiff’s expert witness

and deny the plaintiff’s motions for leave to file a second amended complaint and for a preliminary

injunction.

       Accordingly, it is ORDERED that the defendant’s motion to strike the plaintiff’s expert

witness (ECF No. 35) is GRANTED IN PART for the reasons stated on the record. The plaintiff

must provide the defendant with a final expert report on or before January 24, 2020.

       It is further ORDERED that the defendant may conduct a deposition of the plaintiff’s

expert witness, Thomas Frazee, on or before March 1, 2020 at the plaintiff’s expense.

       It is further ORDERED that the defendant may produce a supplemental expert report to

rebut the plaintiff’s expert report within seven days after Mr. Frazee’s deposition.
       It is further ORDERED that the plaintiff must pay the defendant’s costs and attorney’s

fees incurred in the motion to strike the expert witness and the defendant may submit an affidavit

documenting the attorney’s fees and costs associated with bringing that motion.

       It is further ORDERED that the plaintiff’s motion for leave to file a second amended

complaint (ECF No. 50) is DENIED for the reasons stated on the record.

       It is further ORDERED that the plaintiff’s motion for a preliminary injunction (ECF No.

49) is DENIED for the reasons stated on the record.



                                                                   s/David M. Lawson
                                                                   DAVID M. LAWSON
                                                                   United States District Judge

Date: January 15, 2020


                                         PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order was
                      served upon each attorney or party of record herein by
                      electronic means or first-class U.S. mail on January 15, 2020.

                                                 s/Susan K. Pinkowski
                                                 SUSAN K. PINKOWSKI




                                                   -2-
